COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-13-00805-CR
Style:                    Rodney Carnell Mays v. The State of Texas
Date motion filed*:       December 10, 2014
Type of motion:           Third Motion to Extend Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  February 19, 2015
       Number of extensions granted:            2        Current Due Date: May 11, 2015
       Date Requested:                     June 10, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: June 10, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although appellant’s brief was originally due on February 19, 2015, this Court’s Order
          on February 24, 2015, granted, in part, appellant’s motion to halt the briefing schedule
          until 30 days after the supplemental reporter’s record was filed. After two volumes of
          the supplemental reporter’s record was filed on March 11, 2015, the Clerk of this Court
          granted appellant’s second extension on April 10, 2015, but no warnings were given.
          Thus, appellant’s third extension is granted, but counsel is warned that no further
          extensions will be granted. Accordingly, if appellant’s brief is not filed by June 10,
          2015, the Court may abate this appeal for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                  
Date: May 14, 2015

November 7, 2008 Revision